NOT RECOMMENDED FOR PUBLICATION
                                   File Name: 21a0289n.06

                                           No. 20-3874

                             UNITED STATES COURT OF APPEALS
                                  FOR THE SIXTH CIRCUIT
                                                                                     FILED
                                                                               Jun 14, 2021
 UNITED STATES OF AMERICA,                                )                DEBORAH S. HUNT, Clerk
                                                          )
            Plaintiff-Appellee,
                                                          )
                                                          )      ON APPEAL FROM THE
 v.
                                                          )      UNITED STATES DISTRICT
 DAVID E. MCCLAIN,                                        )      COURT FOR THE NORTHERN
                                                          )      DISTRICT OF OHIO
            Defendant-Appellant.                          )
                                                          )


       BEFORE: STRANCH, BUSH, and READLER, Circuit Judges.

       CHAD A. READLER, Circuit Judge. David McClain pleaded guilty to being a felon in

possession of a firearm and ammunition. The district court sentenced McClain to 65 months’

imprisonment, an upward variance of eight months from his Sentencing Guidelines range.

McClain contests his sentence as substantively unreasonable. We disagree and thus affirm.

                                        BACKGROUND

       Officers approached a group of three men (one of whom was McClain) loudly gathered

together in a parking lot. As officers addressed the group, McClain, with his hand on his

waistband, turned away from them. An officer approached McClain. Following a pat down, the

officer discovered a semi-automatic pistol loaded with eight rounds, at which point McClain was

arrested.

       McClain later pleaded guilty to knowingly being a felon in possession of a firearm and

ammunition, in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2). At sentencing, the district court
Case No. 20-3874, United States v. McClain


calculated McClain’s Guidelines range to be 46 to 57 months. Seeking a sentence at the bottom

end of that range, McClain emphasized his role as a family man with a stable job and justified his

possession of the firearm as a means of self-defense. The government, meanwhile, highlighted

McClain’s criminal history, which included at least nine convictions, one of which also related to

firearms.

       After reviewing the 18 U.S.C. § 3553(a) factors, the district court concluded that a two-

level upward variance was “necessary based on all the facts and circumstances and the history of

this defendant.” Accordingly, the court imposed a 65-month sentence—a sentence in the middle

of the post-variance range, and eight months higher than the top of the pre-variance range. In

explaining its decision, the court noted that McClain’s prior sentences had not deterred him from

carrying a firearm. In particular, the court highlighted McClain’s 60-month sentence for an earlier

firearm offense, which, to the court’s mind, had proven ineffective, from a deterrence standpoint.

Further, McClain’s domestic violence offenses, the court explained, undermined McClain’s

description of himself as a “family man.” Those conclusions were in many respects consistent

with the presentence report, which suggested a two-level upward increase “to protect the public

from further crimes of the defendant, to provide just punishment, and reflect the seriousness of the

offense.” This timely appeal followed.

                                            ANALYSIS

       McClain contends that his sentence is “substantively unreasonable.” See United States v.

Rayyan, 885 F.3d 436, 442 (6th Cir. 2018) (“A claim that a sentence is substantively unreasonable

is a claim . . . that the court placed too much weight on some of the § 3553(a) factors and too little

on others in sentencing the individual.”). In essence, McClain claims his sentence is “too long

under the circumstances.” United States v. Johnson, 934 F.3d 498, 500 (6th Cir. 2019). Given the

                                                  2
Case No. 20-3874, United States v. McClain


“judgment-driven” nature of sentencing, a district court receives “plenty of deference.” Id. We

therefore review a sentence’s substantive reasonableness under an abuse-of-discretion standard.

United States v. Dunnican, 961 F.3d 859, 880 (6th Cir. 2020). When a district court sentences a

defendant within the recommended Guidelines range, we presume the sentence is reasonable. Id.

Here, however, the district court entered a sentence above that range, what we refer to as an upward

variance. United States v. Denny, 653 F.3d 415, 420 (6th Cir. 2011). In simple terms, a variance

is “the selection of a sentence outside of the advisory Guidelines range based upon the district

court’s weighing of one or more of the sentencing factors of § 3553(a).” Id. at 419. For a sentence

(like this one) that falls outside the Guidelines range, no presumption of reasonableness

accompanies the sentence on appellate review. United States v. Robinson, 892 F.3d 209, 212 (6th

Cir. 2018) (“An above-Guidelines sentence is neither presumptively reasonable nor presumptively

unreasonable.”). We instead give “‘due deference’ to the district court’s conclusion” so long as

the factors justify the variance. Dunnican, 961 F.3d at 880 (quoting Gall v. United States, 552

U.S. 38, 51 (2007)). Along with affording deference, we likewise employ the rule of thumb that

the further the judge’s sentence departs from the Guidelines sentence, the more compelling the

justification (based on the § 3553(a) factors) must be. United States v. Aleo, 681 F.3d 290, 299

(6th Cir. 2012).

       Even with the upward variance, we see no abuse of discretion in the district court’s

application of 18 U.S.C. § 3553(a). Starting with its consideration of the factors in § 3553(a)(1),

the district court, before imposing the upward variance, addressed the nature and circumstances of

McClain’s offense, which included McClain possessing a stolen, loaded firearm along with

multiple narcotics while hanging around a high-crime area in the middle of the night. It likewise

considered his personal history and characteristics. Some of those factors, the court noted, had


                                                 3
Case No. 20-3874, United States v. McClain


mitigating force, while others, like his history of domestic violence, did not. The court also

addressed the § 3553(a)(2) factors, which include considerations such as “promot[ing] respect for

the law,” “afford[ing] adequate deterrence,” and “protect[ing] the public from further crimes of

the defendant.” 18 U.S.C. § 3553(a)(2)(A)–(C). Here, the court explained that McClain’s criminal

history reflected a lack of respect for the law, with his violent episodes in particular inviting a

greater need for public protection. The court added that McClain’s previous firearm sentence of

60 months did not adequately deter him from illegally carrying again.           Finally, as to the

consideration set out in § 3553(a)(3)—the kinds of sentences available—the district court

explained that McClain’s prior experiences with probation, community service, and noncustodial

sanctions apparently had not convinced him to adhere to the law. All told, the district court’s

§ 3553(a) analysis supported its upward variance.

       McClain disagrees with that conclusion in three respects. He begins by characterizing this

matter as a “mine-run” felon-in-possession case deserving of a sentence within the Guidelines

range. See United States v. Perez-Rodriguez, 960 F.3d 748, 754 (6th Cir. 2020) (explaining that,

to apply a variance, a district court must “explain[] how the present case is different from the

typical or mine-run case that occupies the ‘heartland’ to which the Commission intends individual

Guidelines to apply” (internal quotations omitted)). True enough, “mine-run” cases that depart

from the Guidelines are “subject to closer review to assure that the justification given ‘is

sufficiently compelling to support the degree of variance.’” Id. at 757–58 (quoting Gall, 552 U.S.

at 50). Yet here, the district court identified specific facts and circumstances distinguishing

McClain and his offense from a more traditional felon-in-possession case. It noted that, on top of

possessing a stolen firearm, McClain was carrying methamphetamine, cocaine base, heroin, and

fentanyl at the time of his arrest. See United States v. Cechini, 834 F. App’x 201, 205 (6th Cir.


                                                4
Case No. 20-3874, United States v. McClain


2020) (noting that a case is not “mine-run” when the Guidelines range does not account for

unscored criminal conduct). And it emphasized that McClain needed specific deterrence given his

history of violence and firearm possession, observing that “this is not the first time [McClain has]

had problems with guns,” and that McClain’s previous firearm sentence did not deter him from

illegally carrying the firearm. The “message” thus had “to be sent,” the court explained, that

McClain “cannot carry a gun . . . for whatever purpose.” Because the “court varied upwards based

on aggravating factors relevant to the particular individual being sentenced,” Cechini, 834 F.

App’x at 207, it did not abuse its discretion in issuing an above-Guidelines sentence. See Johnson,

934 F.3d at 500.

       Next, McClain asserts that the district court relied too heavily on his criminal history in

setting his sentence. But for many of the reasons just discussed, we see no merit to this contention

either. Even when a defendant’s criminal history category accounts for his crimes, it is not

substantively unreasonable for a district court to justify a variance on that same history. “We have

consistently rejected defendants’ arguments that a district court cannot impose upward variances

based on criminal history, simply because the Guidelines calculation already accounts for criminal

history as a factor.” Dunnican, 961 F.3d at 881 (collecting cases); see also United States v. Lee,

974 F.3d 670, 677 (6th Cir. 2020). Nor does McClain gain traction in suggesting that the district

court placed too much weight on his criminal history, and not enough on his mitigating

characteristics. See United States v. Owen, 940 F.3d 308, 317 (6th Cir. 2019). There are two

problems with that suggestion. One, a defendant’s criminal history may inform a district court’s

consideration of other § 3553(a) factors, such as the need for deterrence or protection of the public.

See United States v. Lanning, 633 F.3d 469, 475 (6th Cir. 2011). To that end, the district court

explained that a longer sentence was appropriate here because McClain’s prior, shorter sentence


                                                  5
Case No. 20-3874, United States v. McClain


for similar conduct did not deter him from illegally possessing a firearm or curtail his pattern of

violent activity that threatened public safety. See United States v. Nixon, 664 F.3d 624, 626 (6th

Cir. 2011) (affirming an upward variance from the 37-month Guideline maximum in part because

a prior 36-month sentence did not deter the defendant from committing a similar future offense).

Two, the court did consider and weigh McClain’s mitigating factors. The considerations cited by

the court were McClain’s difficult childhood, steady employment, family situation, health

problems, and the effect on McClain of his son’s shooting. But to the district court, those

considerations were, in some respects, undercut by McClain’s multiple domestic violence

convictions. And his claim that he carried a firearm to protect his family was undermined by the

fact that he also carried the firearm along with drugs in a high-crime area known for drug

trafficking. In the end, those mitigating factors were less convincing to the district court than

McClain had hoped, at least when compared to deterrence, criminal history, and public safety

considerations. Yet “[a] district court’s attaching of great weight to a few factors does not

constitute reversible error.” Dunnican, 961 F.3d at 881 (cleaned up) (quoting Gall, 552 U.S. at

57).

       Finally, McClain characterizes the decision to depart upwards as “unusual” in that the

government did not request the variance. But it is unclear why the government’s silence renders

the “[district] court’s careful, nonarbitrary consideration of the § 3553(a) factors and the

defendant’s arguments” an abuse of discretion. United States v. Case, 434 F. App’x 522, 523 (6th

Cir. 2011); see also Dunnican, 961 F.3d at 880 (“In general, we must give ‘due deference’ to the

district court’s conclusion that the sentence imposed is warranted by the § 3553(a) factors.”

(quoting Gall, 552 U.S. at 51)). The presentence report suggested, and the court adopted, a two-

level upward variance. The government did not advocate for the variance. But nor did it object


                                                6
Case No. 20-3874, United States v. McClain


to the variance in the district court or cede the point on appeal. In the end, “this debate turns on

perspective—and the perspective that counts, so long as it is reasoned,” as it was here, “is the

district court’s.” Johnson, 934 F.3d at 501.

       We affirm.




                                                 7